DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application and a preliminary amendment filed on 12/11/2020. This application is a national stage (371) application of PCT/CN2020/116326. 
Claims 1-6 are currently pending in this application. Claim 4 has been amended. Claims 5 and 6 are new.
No information disclosure statement (IDS) has been filed.

Examiner’s Note
Applicants are suggested to include information of the fig. 2 and related text in the claims to provide a better condition for allowance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract of the disclosure is objected to because it includes acronyms (e.g., MDI-QKD, XOR, etc.), which should be spelled out at the first time appeared in the abstract. Corrections are required. See MPEP 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities: the claim includes acronyms (e.g., QKD, MDI-QKD, XOR, etc.), which should be spelled out at the first time appeared in the claim.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Applicants are suggested to review all claim limitations for clarification, compatibility and antecedent basis issues. Some of these issues (not all because there are too many) are indicated below. For examining purpose, the different terms (e.g., a tree QKD network, a tree network, a key, a shared key, etc.) are interpreted as different entities/components.

Claim 1 recites:
“…  a tree QKD network … in a tree network 
“… parent nodes of a source node and a destination node are the same node, if the parent nodes …”, however, it is not clear whether “parent nodes” are a plurality of nodes with a same type of nodes or not;
“… take the parent nodes as an MDI-QKD detector to generate a key … a shared key is directly transferred through XOR relay … the untrusted nodes are taken as an MDI-QKD detector to generate a key … through XOR relay”, however, it is not clear (1) how a plurality of nodes (e.g., the parent nodes or the untrusted nodes) can be a single entity (e.g., the MDI-QKD detector); (2) whether the detector generates the key or not; (3) whether a shared key or a key is the same as a key included before or not; (4) whether the “XOR relay” included in different locations of the claim are the same or not;
“… there are discontinuous untrusted relay nodes in a transmission path, the untrusted nodes are …”, however, it is not clear (1) what the term, “the discontinuous untrusted relay nodes” means (e.g., whether no connection with the untrusted relay nodes or not); (2) whether the transmission path is broken or not because the discontinuous untrusted relay nodes are in it (note: if there is not connected, how to define the transmission path); (3) whether “the untrusted nodes” are the same as “the discontinuous untrusted nodes” or not;
“… when … are the same node, if the parent nodes are untrusted nodes … the parent nodes (or the untrusted nodes) as an MDI-QKD detector to generate a key … if the parent nodes are trusted nodes, a shared key is directly transferred through XOR relay … when … are not the same node … the untrusted nodes are taken as an MDI-QKD detector to generate a key, and then the shared key is transferred through XOR relay”, however, it is not clear whether different conditions (e.g., whether the source node and the destination node are the same or not) are made for the same processes/functions (e.g., the MDI-QKD detector to generate a key and the shared key is transferred through XOR relay) or it does not matter the conditions and performs the same processes.
Claims 2-6 depend from the claim 1, and analyzed and rejected accordingly.

Claims 2-6 recite “a tree QKD network”, “a source node”, “a destination node”, “parent nodes”, “a shared key”, etc., however, it is not clear whether these terms are the same as the terms included before or not (note: if they are the same, suggested to use “the tree QKD network”, the source node”, etc.; if they are not the same, suggested to use “a second tree QKD network”, “a second source node”, etc.).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-6 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   

Examiner’s Note Regarding Prior-art Rejections
As explained in the 112(b) rejections stated above, the current limitations are in a condition of lack of clarity and/or capability (e.g., the enablement issues) for a prior-art examination. However, a potential concept of the application can be found in:
Lucamarini et al. (US 2017/0222731 A1) discloses a method and system for networks that implement MDI-QKD and QKD with combinations of trusted and untrusted node networks. If a node of the network is trusted, then QKD alone is sufficient to distil all the keys between the 3 parties using only 2 optical links, no MDI-QKD is needed. If the node is not trusted (or is an evil), the node could intercept all the communication between the 2 parties - see figs. 1, 9; abstract; paras. [0127], [0128] of Lucamarini.
Bunandar et al. (US 10,158,481 B2) teaches a compact MDI-QKD system based on photonic integrated circuits. Each of the two parties who are interested in generating shared secret keys. An untrusted party operates the receiver chip that measures the photonic quantum information signals generated by the two transmitter chips. When the two photonic qubits arrive at the untrusted party, the receiver chip measures the two qubits in the maximally entangled Bell basis – see fig. 10; abstract, columns 6-8 of Bunandar.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.